Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 1 of 8 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Ray Ballister, Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ                             UNITED STATES DISTRICT COURT
ͳͳ
                               CENTRAL DISTRICT OF CALIFORNIA

ͳʹ
          Gary Scherer,                            Case No.
ͳ͵
                  Plaintiff,
ͳͶ                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
ͳͷ                                                Of: American’s With Disabilities
          Leonardo Cordola, in individual          Act; Unruh Civil Rights Act
ͳ͸       and representative capacity as
          trustee of the Cordola Family Trust,
ͳ͹       under Declaration of the Trust dated
          July 6, 1995;
ͳͺ       Carmela Cordola, in individual and
          representative capacity as trustee of
ͳͻ       the Cordola Family Trust, under
          Declaration of the Trust dated July 6,
ʹͲ       1995;
          Humberto Reynoso; and Does 1-
ʹͳ       10,
ʹʹ               Defendants.
ʹ͵
ʹͶ           Plaintiff Gary Scherer of complains of Leonardo Cordola, in individual
ʹͷ   and representative capacity as trustee of the Cordola Family Trust, under
ʹ͸   Declaration of the Trust dated July 6, 1995; Carmela Cordola, in individual
ʹ͹   and representative capacity as trustee of the Cordola Family Trust, under
ʹͺ


                                              
                                               
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 2 of 8 Page ID #:2
      

 ͳ   Declaration of the Trust dated July 6, 1995; Humberto Reynoso; and Does 1-
 ʹ   10 (“Defendants”), and alleges as follows:
 ͵
 Ͷ       PARTIES:
 ͷ       1. Plaintiff is a California resident with physical disabilities. He suffers
 ͸   from a form of ataxia that significantly impairs his mobility and thus uses a
 ͹   wheelchair for mobility.
 ͺ       2. Defendant Leonardo Cordola, in individual and representative capacity
 ͻ   as trustee of the Cordola Family Trust, under Declaration of the Trust dated
ͳͲ   July 6, 1995, owned the real property located at or about 18324 Sherman
ͳͳ   Way, Reseda, California, in March 2019.
ͳʹ       3. Defendant Carmela Cordola, in individual and representative capacity
ͳ͵   as trustee of the Cordola Family Trust, under Declaration of the Trust dated
ͳͶ   July 6, 1995, owned the real property located at or about 18324 Sherman
ͳͷ   Way, Reseda, California, in March 2019.
ͳ͸       4. Defendant Leonardo Cordola, in individual and representative capacity
ͳ͹   as trustee of the Cordola Family Trust, under Declaration of the Trust dated
ͳͺ   July 6, 1995, owns the real property located at or about 18324 Sherman Way,
ͳͻ   Reseda, California, currently.
ʹͲ       5. Defendant Carmela Cordola, in individual and representative capacity
ʹͳ   as trustee of the Cordola Family Trust, under Declaration of the Trust dated
ʹʹ   July 6, 1995, owns the real property located at or about 18324 Sherman Way,
ʹ͵   Reseda, California, currently.
ʹͶ       6. Defendant Humberto Reynoso owned Tacos Corona located at or about
ʹͷ   18324 Sherman Way, Reseda, California, in March 2019.
ʹ͸       7. Defendant Humberto Reynoso owns Tacos Corona (“Restaurant”)
ʹ͹   located at or about 18324 Sherman Way, Reseda, California, currently.
ʹͺ       8. Plaintiff does not know the true names of Defendants, their business


                                              
                                               
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 3 of 8 Page ID #:3
      

 ͳ   capacities, their ownership connection to the property and business, or their
 ʹ   relative responsibilities in causing the access violations herein complained of,
 ͵   and alleges a joint venture and common enterprise by all such Defendants.
 Ͷ   Plaintiff is informed and believes that each of the Defendants herein,
 ͷ   including Does 1 through 10, inclusive, is responsible in some capacity for the
 ͸   events herein alleged, or is a necessary party for obtaining appropriate relief.
 ͹   Plaintiff will seek leave to amend when the true names, capacities,
 ͺ   connections, and responsibilities of the Defendants and Does 1 through 10,
 ͻ   inclusive, are ascertained.
ͳͲ
ͳͳ       JURISDICTION & VENUE:
ͳʹ       9. The Court has subject matter jurisdiction over the action pursuant to 28
ͳ͵   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ͳͶ   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
ͳͷ       10.Pursuant to supplemental jurisdiction, an attendant and related cause
ͳ͸   of action, arising from the same nucleus of operative facts and arising out of
ͳ͹   the same transactions, is also brought under California’s Unruh Civil Rights
ͳͺ   Act, which act expressly incorporates the Americans with Disabilities Act.
ͳͻ       11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
ʹͲ   founded on the fact that the real property which is the subject of this action is
ʹͳ   located in this district and that Plaintiff's cause of action arose in this district.
ʹʹ
ʹ͵       FACTUAL ALLEGATIONS:
ʹͶ       12.Plaintiff went to the Restaurant in March 2019 with the intention to
ʹͷ   avail himself of its goods or services and to assess the business for compliance
ʹ͸   with the disability access laws.
ʹ͹       13.The Restaurant is a facility open to the public, a place of public
ʹͺ   accommodation, and a business establishment.


                                                
                                                 
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 4 of 8 Page ID #:4
      

 ͳ       14.Paths of travel are one of the facilities, privileges, and advantages
 ʹ   offered by Defendants to patrons of the Restaurant.
 ͵       15.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
 Ͷ   provide accessible paths of travel in conformance with the ADA Standards.
 ͷ       16.Currently, the defendants do not provide accessible paths of travel in
 ͸   conformance with the ADA Standards.
 ͹       17.Plaintiff personally encountered this barrier.
 ͺ       18.By failing to provide accessible paths of travel, the defendants denied
 ͻ   the plaintiff full and equal access.
ͳͲ       19.The lack of accessible paths of travel created difficulty and discomfort
ͳͳ   for the Plaintiff.
ͳʹ       20.Restrooms are another one of the facilities, privileges, and advantages
ͳ͵   offered by Defendants to patrons of the Restaurant.
ͳͶ       21.Even though the plaintiff did not confront the barrier, the defendants do
ͳͷ   not provide an accessible restroom in conformance with the ADA Standards.1
ͳ͸       22.The defendants have failed to maintain in working and useable
ͳ͹   conditions those features required to provide ready access to persons with
ͳͺ   disabilities.
ͳͻ       23.The barriers identified above are easily removed without much
ʹͲ   difficulty or expense. They are the types of barriers identified by the
ʹͳ   Department of Justice as presumably readily achievable to remove and, in fact,
ʹʹ   these barriers are readily achievable to remove. Moreover, there are numerous
ʹ͵   alternative accommodations that could be made to provide a greater level of
ʹͶ   access if complete removal were not achievable.
ʹͷ       24.Plaintiff will return to the Restaurant to avail himself of goods or
ʹ͸
      
ʹ͹   
        )RU H[DPSOH LQVWHDG RI SURYLGLQJ WZR JUDE EDUV RQ DGMDFHQW RU SDUDOOHO ZDOOV IRU XVH E\ SHUVRQV ZLWK
      GLVDELOLWLHVZKRQHHGWRWUDQVIHUWRWKHWRLOHWWKHUHLVRQO\RQHJUDEEDU2QLQIRUPDWLRQDQGEHOLHIWKHUHDUH
ʹͺ   RWKHULVVXHVLQWKHUHVWURRPWKDWUHQGHULWQRQFRPSOLDQW7KRVHLVVXHVZLOOEHIOHVKHGRXWLQGLVFRYHU\DQG
      LQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHDIXOO\FRPSOLDQWUHVWURRP


                                                                 
                                                                  
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 5 of 8 Page ID #:5
      

 ͳ   services and to determine compliance with the disability access laws once it is
 ʹ   represented to him that the Restaurant and its facilities are accessible. Plaintiff
 ͵   is currently deterred from doing so because of his knowledge of the existing
 Ͷ   barriers and his uncertainty about the existence of yet other barriers on the
 ͷ   site. If the barriers are not removed, the plaintiff will face unlawful and
 ͸   discriminatory barriers again.
 ͹       25.Given the obvious and blatant nature of the barriers and violations
 ͺ   alleged herein, the plaintiff alleges, on information and belief, that there are
 ͻ   other violations and barriers on the site that relate to his disability. Plaintiff will
ͳͲ   amend the complaint, to provide proper notice regarding the scope of this
ͳͳ   lawsuit, once he conducts a site inspection. However, please be on notice that
ͳʹ   the plaintiff seeks to have all barriers related to his disability remedied. See
ͳ͵   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ͳͶ   encounters one barrier at a site, he can sue to have all barriers that relate to his
ͳͷ   disability removed regardless of whether he personally encountered them).
ͳ͸
ͳ͹   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
ͳͺ   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
ͳͻ   Defendants.) (42U.S.C. section 12101, et seq.)
ʹͲ       26.Plaintiff re-pleads and incorporates by reference, as if fully set forth
ʹͳ   again herein, the allegations contained in all prior paragraphs of this
ʹʹ   complaint.
ʹ͵       27.Under the ADA, it is an act of discrimination to fail to ensure that the
ʹͶ   privileges, advantages, accommodations, facilities, goods and services of any
ʹͷ   place of public accommodation is offered on a full and equal basis by anyone
ʹ͸   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ʹ͹   § 12182(a). Discrimination is defined, inter alia, as follows:
ʹͺ             a. A failure to make reasonable modifications in policies, practices,


                                                
                                                 
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 6 of 8 Page ID #:6
      

 ͳ                or procedures, when such modifications are necessary to afford
 ʹ                goods,    services,    facilities,   privileges,   advantages,   or
 ͵                accommodations to individuals with disabilities, unless the
 Ͷ                accommodation would work a fundamental alteration of those
 ͷ                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 ͸             b. A failure to remove architectural barriers where such removal is
 ͹                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 ͺ                defined by reference to the ADA Standards.
 ͻ             c. A failure to make alterations in such a manner that, to the
ͳͲ                maximum extent feasible, the altered portions of the facility are
ͳͳ                readily accessible to and usable by individuals with disabilities,
ͳʹ                including individuals who use wheelchairs or to ensure that, to the
ͳ͵                maximum extent feasible, the path of travel to the altered area and
ͳͶ                the bathrooms, telephones, and drinking fountains serving the
ͳͷ                altered area, are readily accessible to and usable by individuals
ͳ͸                with disabilities. 42 U.S.C. § 12183(a)(2).
ͳ͹       28.When a business provides paths of travel, it must provide accessible
ͳͺ   paths of travel in compliance with the ADA Standards.
ͳͻ       29.Here, no such accessible paths of travel has been provided in
ʹͲ   compliance with the ADA Standards in violation of the ADA.
ʹͳ       30.When a business provides facilities such as a restroom, it must provide
ʹʹ   an accessible restroom in compliance with the ADA Standards.
ʹ͵       31.Here, no such accessible restroom has been provided in compliance
ʹͶ   with the ADA Standards in violation of the ADA.
ʹͷ       32.The Safe Harbor provisions of the 2010 Standards are not applicable
ʹ͸   here because the conditions challenged in this lawsuit do not comply with the
ʹ͹   1991 Standards.
ʹͺ       33.A public accommodation must maintain in operable working condition


                                              
                                               
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 7 of 8 Page ID #:7
      

 ͳ   those features of its facilities and equipment that are required to be readily
 ʹ   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 ͵       34.Here, the failure to ensure that the accessible facilities were available
 Ͷ   and ready to be used by the plaintiff is a violation of the law.
 ͷ
 ͸   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 ͹   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 ͺ   Code § 51-53.)
 ͻ       35.Plaintiff repleads and incorporates by reference, as if fully set forth
ͳͲ   again herein, the allegations contained in all prior paragraphs of this
ͳͳ   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ͳʹ   that persons with disabilities are entitled to full and equal accommodations,
ͳ͵   advantages, facilities, privileges, or services in all business establishment of
ͳͶ   every kind whatsoever within the jurisdiction of the State of California. Cal.
ͳͷ   Civ. Code §51(b).
ͳ͸       36.The Unruh Act provides that a violation of the ADA is a violation of the
ͳ͹   Unruh Act. Cal. Civ. Code, § 51(f).
ͳͺ       37.Defendants’ acts and omissions, as herein alleged, have violated the
ͳͻ   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
ʹͲ   rights to full and equal use of the accommodations, advantages, facilities,
ʹͳ   privileges, or services offered.
ʹʹ       Because the violation of the Unruh Civil Rights Act resulted in difficulty,
ʹ͵   discomfort or embarrassment for the plaintiff, the defendants are also each
ʹͶ   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ʹͷ   (c).)
ʹ͸   
ʹ͹            PRAYER:
ʹͺ


                                               
                                                
      Complaint
      
Case 2:19-cv-02826-PSG-KS Document 1 Filed 04/12/19 Page 8 of 8 Page ID #:8
      

 ͳ          Wherefore, Plaintiff prays that this Court award damages and provide
 ʹ   relief as follows:
 ͵       1.For injunctive relief, compelling Defendants to comply with the
 Ͷ   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 ͷ   plaintiff is not invoking section 55 of the California Civil Code and is not
 ͸   seeking injunctive relief under the Disabled Persons Act at all.
 ͹       2.Damages under the Unruh Civil Rights Act, which provides for actual
 ͺ   damages and a statutory minimum of $4,000 for each offense.
 ͻ       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
ͳͲ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
ͳͳ
ͳʹ   Dated: April 9, 2019             CENTER FOR DISABILITY ACCESS
ͳ͵
ͳͶ
                                       By:
ͳͷ                                    ____________________________________
ͳ͸                                           Russell Handy, Esq.
                                              Attorney for plaintiff
ͳ͹
ͳͺ
ͳͻ
ʹͲ
ʹͳ
ʹʹ
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                             
                                              
      Complaint
      
